Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot due to new art and new issues under section 112A.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein a plurality of hollow portions is provided, each of the plurality of hollow portions extends in a first direction, and the plurality of hollow portions are arranged in a second direction, the first direction intersects with the second direction, and a size of the hollow portion in the first direction is greater than that of the hollow portion in the second direction” of Claims 23, 27 and 28  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 12, 20 and 23 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claims 1, have been amended to include that the connection electrode is either co-patterned with thee gate or the drain electrodes, and that the hollow portion, or the gap between the connection electrode and the TFT, is over the gate electrode in plan view. This allows for an interpretation where the connection electrode is co-patterned, or on the same layer as the drain electrode and the hollow portion overlaps the gate electrode in plan view. Such an embodiment does not appear in the originally filed specification and claims. Fig. 5 shows the connection electrode 102 on a same layer as the drain electrode 108, and the hollow portion 10201 not overlapping the gate electrode 104. The only instance of the hollow portion 10201 overlapping the gate electrode 104 in plan view is Fig. 8, where the connection electrode 102 is coplanar with the gate electrode 104.
Regarding Claims 23, 27 and 28, the originally filed specification and claims do not support “wherein a plurality of hollow portions is provided, each of the plurality of hollow portions extends in a first direction, and the plurality of hollow portions are arranged in a second direction, the first direction intersects with the second direction, and a size of the hollow portion in the first direction is greater than that of the hollow portion in the second direction.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 24 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1, from which Claim 24 depends, is limited to the connection electrode being on the same level as the gate electrode.  In the only embodiment this is shown, the hollow portion corresponds to the gate electrode, not the source or drain electrodes.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.





Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 12 and 20 are rejected under 35 U.S.C. 102 as being anticipated by U.S. Pat. Pub. No. 20100060147 to Eom. 
Regarding Claims 1 , 12, and 20, A display comprising:
A base substrate 101;
A tft 103-133 located on the base substrate;
a light-emitting element 170 located on the TFT and comprising a first electrode 160 and a second electrode 180, the first electrode being spaced apart from the second electrode and electrically connected with the TFT; 
a connection electrode 135 located between the base substrate and the light-emitting element and insulated from the TFT; 
a conducting portion 145/165 configured to connect the second electrode with the connection electrode in parallel, wherein the conducting portion is located between the second electrode and the connection electrode, the conducting portion comprises a first sub-conducting portion 165 and a second sub-conducting portion 135, the second sub-conducting portion is closer to the base substrate than the first sub-conducting portion; and 
an insulation layer 131, located between the first sub-conducting portion and the connection electrode, 
wherein the first sub-conducting portion is located in the same layer as the first electrode (both 165 and 125 are in dielectric 151), the second sub-conducting portion fills in a via hole running through the insulation layer (see Fig. 4)
 -2-Response filed 6/8/2022Application No. 16/075,042Office Action dated 3/11/2022wherein the TFT comprises a gate electrode 133 and a drain electrode 125, the first electrode is connected with the drain electrode, and the connection electrode is located in a same layer as the gate electrode or the drain electrode, and the connection electrode comprises a hollow portion (gap between 135 and 133 along the top surface of 121) so as to insulate the connection electrode from the TFT, 
wherein an orthographic projection of the hollow portion on the base substrate overlaps orthographic projection of the gate electrode on the base substrate (see annotated Fig. 4, the entire top surface of 121 where it is devoid of the electrodes 135 or 133 is considered to be the hollow portion).

    PNG
    media_image1.png
    354
    836
    media_image1.png
    Greyscale





Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 9-11, 12, 13, 15, 17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 20160043341 to Heo et al. (Heo), or alternatively Heo in view of Eom.
Regarding Claims 1, 12, Heo’s relevance has been previously explained. Heo does not explicitly teach that the connection electrode is on the same layer as the gate electrode, and the hollow portion overlaps the gate electrode in a plan view. However, the particular placement of a claim element with respect to the prior art is an obvious matter of design choice (MPEP 2144.04) absent a showing that the arrangement operates differently. In this case, the placement of the connection electrode is shown as multiple options: coplanar with the drain electrode in Fig. 5, in its own layer in Fig. 7, coplanar with the gate electrode in Fig. 8, or in its own different layer in Fig. 11. These embodiments are not described as having any particular different mode of operation, save for the natural result of being able to pattern the electrode and drain simultaneously in Fig. 5 or with the gate in Fig. 8. The person of ordinary skill having the benefit of Heo may place the connection electrode on any layer having another electrode therein in order to save processing steps, which is a constant driver in all manufacturing and particularly semiconductor processing.  The person of ordinary skill would also know to place a gap between the connection electrode and the gate or drain electrode, otherwise the device would short and be nonfunctional.
Alternatively, Eom teaches a connection electrode on the same layer as the gate electrode (See above).  It would have been obvious to the person of ordinary skill at the time of filing to modify Heo with the arrangement of Eom in order to pattern the two simultaneously, saving process steps, as taught by Eom [0068].
Regarding Claims 2 and 13, Heo, or Heo and Eom teach the display substrate and method according to claims 1 and 12, wherein a sheet resistance of the connection electrode (of Heo, may be gold, [0087]) is less than that of the second electrode (cathode of Heo or Go may be ITO, ZNO or ITZO, [0061], all having a greater sheet resistance than gold).

Regarding Claim 3, Heo, or Heo and Eom teach the display substrate and method according to claims 1 and 12, wherein the conducting portion and the first electrode are located in a same layer and insulated from each other (see Fig. 3 of Heo or Fig. 2 of Go).

Regarding Claims 9 and 17, Heo, or Heo and Eom teach the display substrate according to claims 1 and 12, wherein a plurality of light-emitting elements is provided, the first electrodes of the plurality of light-emitting elements are insulated from each other, and the second electrodes of the plurality of light-emitting elements are connected with each other and configured to provide an electrical signal for the plurality of light-emitting elements (See Fig. 3 of Heo, second electrodes 290 and 292 are connected together and to the connection electrode 312 by auxiliary electrode 254).

Regarding Claim 10, Heo, or Heo and Eom teach the display substrate according to claim 9, wherein the conducting portion is located between adjacent first electrodes (see Fig. 3 of Heo, 254 is between 250 and 252).

Regarding Claim 11, Heo, or Heo and Eom teach the display substrate according to claim 1, wherein a material of the second electrode comprises transparent conductive oxide, a material of the connection electrode comprises metal, a material of the conducting portion comprises at least one selected from the group consisting of metal and transparent conductive oxide, the material of the first sub-conducting portion is TCO (see arguments above in Claim 1)

Regarding Claim 14, Heo, or Heo and Eom teach the manufacturing method of the display substrate according to claim 12, wherein the first sub-conducting portion is metal and the second is TCO (see above).


Regarding Claims 8 and 18, Heo, or Heo and Eom teach the display substrate according to claims 6 and 17, wherein a shape of the connection electrode comprises a planar shape with the hollow portion (see Eon, surface above 121 is planar with the connection electrode).

Regarding Claim 24, Heo, or Heo and Eom teach the display substrate according to claim 1, wherein the orthographic projection of the hollow portion on the base substrate overlaps with an orthographic projection of a light-emitting region of the light-emitting element on the base substrate (see annotated figure above).











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EVREN SEVEN/ Primary Examiner, Art Unit 2812